Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 1 of 10 PageID #: 1121
                                                                   Attachment 27
Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 2 of 10 PageID #: 1122
                                                                   Attachment 27
Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 3 of 10 PageID #: 1123
                                                                   Attachment 27
Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 4 of 10 PageID #: 1124
                                                                   Attachment 27
Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 5 of 10 PageID #: 1125
                                                                   Attachment 27
Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 6 of 10 PageID #: 1126
                                                                   Attachment 27
Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 7 of 10 PageID #: 1127
                                                                   Attachment 27
Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 8 of 10 PageID #: 1128
                                                                   Attachment 27
Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 9 of 10 PageID #: 1129
                                                                   Attachment 27
Case 3:18-cv-01234 Document 1-28 Filed 11/02/18 Page 10 of 10 PageID #: 1130
                                                                    Attachment 27
